DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
By the way of preliminary amendments on 9/25/2020, claims 1-25 have been canceled and claims 26-50 have been added. As a result, claims 26-50 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 9/25/2020 and 12/17/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract is objected because it repeats the information given in the title and also repeats phrase “example includes”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 26, 33 and 42 recite the limitation “n-way set associative last level cache…where “n” is any whole, positive number greater than or equal to 1”. The limitation greater than or equal to 1 means the cache can be 1-way cache and the specification par. [0021] as well as dependent claims 30, 38 and 47 recite the limitation “reserve at least one cache way…for allocation only to the host OS CLOS”, which 
Claims directly or indirectly dependent on the rejected claims are also rejected under same rationales as applied to the rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-50 are rejected under 35 U.S.C. 101 because claimed subject matter is directed to non-statutory subject matter.
Claims 42-50 are directed to the machine readable medium and according to current disclosure paragraphs [0072] and [0073] recite the phrase a computer readable or machine readable media “may include a non-transitory storage medium”, which is an open ended statement and based on the BRI the plain language in claim “machine readable medium” covers both statutory and non-statutory subject matter. Please see below for explanation.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP § 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Cf.  Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29, 33, 37, 41, 42, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0299849) and further in view of Yeung et al. (US 2019/0028350) and Kim (US 2016/0154734).
As per claim 26, Herdrich teaches An apparatus comprising: [[a representational state transfer (REST) application interface (API) or a remote procedure call (RPC) API to communicatively couple]] a computing platform with a network (Herdrich: fig. 15); and circuitry at the computing platform, the circuity to execute logic to (Herdrich: pars. [0070], [0111]): receive information to allocate processor cache resources (Herdrich: abstract: “Systems and methods for cache allocation”) to a plurality of class of service (CLOS), the allocated processor cache resources to include an n-way set associative last level cache (LLC) for a processor hosted by the computing platform, where "n" is any whole, positive number greater than or equal to 1 (Herdrich: par. [0034]: “the 
Herdrich expressly fails to teach a representational state transfer (REST) application interface (API) or a remote procedure call (RPC) API to communicatively couple a computing platform with a network and providing CLOS including identification information that matches identification information for at least the processor hosted by the computer platform.
Herdrich teaches that the computing platform is connected to the network (Herdrich: fig. 15, item 1218), but expressly fails to teach a representational state transfer (REST) application interface (API) or a remote procedure call (RPC) API to communicatively couple a computing platform with a network. Yeung teaches a representational state transfer (REST) application interface (API) or a remote procedure call (RPC) API to communicatively couple a computing platform with a network (Yeung: 
Herdrich and Yeung expressly fail to teach providing CLOS including identification information that matches identification information for at least the processor hosted by the computer platform. Kim teaches providing CLOS including identification information that matches identification information for at least the processor hosted by the computer platform (Kim: fig. 7; par. [0013]; par. [0089]: “the QoS information P_QoS to correspond to identifiers PID of the respective processors”; par. [0093]: “When receiving a transaction from a processor, the cache controller 230 also receives the identifier PID of the processor”; pars. [0090] – [0095]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include processor identifier of the computing platform to allocate CLOS/QoS as taught by Kim to provide cache allocation based on the importance of the processor and the transaction performed by the processor (Kim: pars. [0136], [0137]).
As per claim 29, Herdrich, Yeung and Kim expressly fail to teach the plurality of CLOS comprising a plurality of predefined CLOS that includes a host operating system (OS) CLOS, an infrastructure processes CLOS, a burstable CLOS, a best effort CLOS 
Claims 33, 37 and 42, 46 are directed to the method and a machine readable medium and are similar in scope with claims 26 and 29. Herdrich teaches the method and the machine readable medium (Herdrich: claim 10, par.[0130]). Thus, claims 33, 37 and 42, 46 are rejected under same rationales as applied to claims 26 and 29 above.
As per claim 41, Herdrich, Yeung and Kim teach implementing a security policy for use of the plurality of CLOS a second security level that uses dedicated cache ways only for cache hits from one or more associated cores for an application being executed by the one or more associated cores. As explained with respect to rejection of claim 26 above, Kim teaches (par. [0093]: “When receiving a transaction from a processor, the cache controller 230 also receives the identifier PID of the processor”; pars. [0090] – [0095]), which allows cache hits of the core PID matches. Herdrich, Yeung and Kim expressly fail to teach (this is an optional limitation) a security policy for use of the plurality of CLOS, the security policy including a first security level to flush cache ways allocated to a CLOS of the plurality of CLOS when the CLOS is reassigned from a first application being executed by the processor to a second application being executed by the processor. However, it is known in the art to flush data from the cache when the cache region used by secure application is reassigned to a non-secure or less secure application to prevent unauthorized access to the data if the data were not flushed from 
Claim 50 is rejected under same rationales as applied to claim 41 above.


Claims 27, 28, 34-36 and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0299849), Yeung et al. (US 2019/0028350) and Kim (US 2016/0154734) as applied to claims 26, 33 and 42 above, and further in view of Roy et al. (US 2018/0285166).
As per claim 27, Herdrich, Yeung and Kim expressly fail to teach the logic to: monitor usage of the plurality of CLOS while the computing platform supports one or more workloads to determine processor cache resource pressure; and report the determined processor cache resource pressure through the REST API or the RPC API to an orchestrator of the network coupled to the computing platform. Roy teaches monitoring usage of the cache resources and report the usage to the administrator (Roy: fig. 3B; abstract: “monitoring, by a computing device, usage metrics for a shared cache that is shared by one or more processors of the computing device”; pars. [0047], [0203], [0216], [0220]; here it is noted that the policy controller is connected to the computing platform through the network and orchestration engine 130 so the report is provided through network using REST API as taught by Yeung). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
As per claim 28, Herdrich, Yeung, Kim and Roy teach the logic to report determined processor cache resource pressure on a periodic basis or report determined processor cache resource pressure responsive to receiving a list-resource call from the orchestrator through the REST API or the RPC API (Roy: par. [0137]).
Claims 34-36 and 43-45 are similar in scope with claims 27 and 28 above (limitation of claims 33 and 43 are included with claim 27) and thus rejected under same rationales as applied to claims 27 and 28 above.

Claim 30, 38 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Herdrich et al. (US 2016/0299849), Yeung et al. (US 2019/0028350) and Kim (US 2016/0154734) as applied to claims 29, 37 and 46 above, and further in view of Royer (US 2005/0102465).
As per claim 30, Herdrich, Yeung and Kim expressly fail to teach the logic to: implement a policy to reserve at least one cache way of the n-way set associative LLC for allocation only to the host OS CLOS. Royer teaches pinning/reserving operating system data in the cache (Royer: par. [0007]). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reserve the at least one way for the operating system data because as taught by Royer the operating system controls the host computing system and therefore the most often accessed data so reserving and keeping the operating system data in the cache indefinitely improves the system performance (Royer: par. [0007]).
.

Allowable Subject Matter
Claims 31, 32, 39, 40, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). The rejection of claims under 35 USC 112 and 35 USC 101 rejection must be addressed.
The following is an examiner’s statement of reasons for allowance:
As per claims 31, 39 and 48, prior arts of record fail to teach or suggest the logic to: implement a policy to have the best effort CLOS be a default CLOS if a CLOS from among the plurality of CLOS is not requested by an application being executed by the processor, the best effort CLOS to have allocated cache ways that are shared with the infrastructure processes CLOS and burstable CLOS.
As per claims 32, 40 and 49, prior arts of record fail to teach or suggest implementing a policy to reserve a portion of cache ways of the guaranteed pool CLOS for an application being executed by the processor, the portion of the cache ways reserved based on whether one or more cache ways of the guaranteed pool CLOS are not reserved by a different application being executed by the processor.


Conclusion
The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. 37 C.F.R. § 1.75(d) (1) requires such support in the Specification for any new language added to the claims and 37 C.F.R. § 1.83(a) requires support be found in the Drawings for all claimed features.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior arts Yamamura (US 2011/0010503) and Shen (US 2009/0178052) teach reserving the cache ways for particular quality of service.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAUSHIKKUMAR M PATEL whose telephone number is (571)272-5536. The examiner can normally be reached Mon-Fri: 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

Kaushikkumar M. Patel
Primary Examiner
Art Unit 2138



/Kaushikkumar M Patel/Primary Examiner, Art Unit 2138